Citation Nr: 1613325	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than February 15, 2008, for the grant of service connection for atherosclerosis manifested by stroke (also claimed as cardiovascular stroke, macrovascular disease).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied an effective date earlier than February 15, 2008, for the grant of service connection for atherosclerosis manifested by stroke (also claimed as cardiovascular stroke, macrovascular disease).  The case is currently under the jurisdiction of the RO in Denver, Colorado.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The earliest claim for service connection for heart disease was received on February 15, 2008, more than one year after the Veteran's separation from active service.

2.  There was no formal or informal claim for service connection for heart disease pending before VA on May 3, 1989.

3.  The earliest date of claim for service connection for heart disease (February 15, 2008) is later than the date the disability arose (approximately 2004).  

4.  There is no RO decision that addressed service connection for heart disease prior to the October 2008 rating decision that granted service connection.  



CONCLUSION OF LAW

The criteria for an earlier effective date, prior to February 15, 2008, for the grant of service connection for atherosclerosis manifested by stroke have not been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here the Veteran is appealing the effective date assigned following the grant of service connection for atherosclerosis manifested by stroke.  In this regard, because the October 2008 rating decision granted entitlement to service connection, such claim is now substantiated.  His disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3). 

The adjudication of the claim for an earlier effective date is based upon evidence already in the claims file.  The law and not the evidence is dispositive of the claim, so there is no need for additional evidentiary development.  In cases such as this, when a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to assist the claimant with further evidentiary development.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 28 F.3d 1384 (Fed. Cir. 2002).

The Board therefore finds that no additional notice or development is necessary prior to making a determination on the appellant's appeal.
Analysis

The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for atherosclerosis manifested by stroke, as a Nehmer class member, because he was diagnosed with heart disease prior to February 15, 2008.  For the reasons below, the Board finds that an earlier effective date is not warranted.

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997). 

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). 

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) & (ii). The term "covered herbicide disease" includes ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.816(b)(2); 38 C.F.R. § 3.309(e). 

Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

In a July 1986 rating decision, the Veteran was granted service connection for diabetes mellitus, bilateral pes planus, status post frostbite bilateral feet, scalp acne, residuals of lumbar strain, and bilateral hearing loss.

On February 15, 2008, he filed a claim for service connection for cardiovascular stroke, among other disorders, secondary to his service-connected diabetes mellitus.  In conjunction with his claim, he submitted outpatient treatment records, showing that the Veteran was seen at the Air Force Academy on February 26, 2004 for a treadmill stress test in response to complaints of chest pains.  Stress test results were normal, but he was given a provisional diagnosis of rule out coronary artery disease.  A February 2008 letter from his private physician stated that the Veteran had been treated for complications, secondary to diabetes mellitus since 2003, including cardiovascular disease, atherosclerosis and macrovascular disease.  VA outpatient treatment records dated in March 2008 show that the Veteran was diagnosed with coronary artery disease and status post cerebral vascular accident (CVA).  The Board also notes that private treatment records, submitted prior to the Veteran's claim in February 2008, show that there was EKG evidence of ischemic changes.  However, the evidence does not show and the Veteran does not contend that these records show that he was diagnosed with ischemic heart disease at that time.  

In response to his claim for service connection, the Veteran was afforded a VA examination in July 2008.  At that time, he reported having had a stroke in 2004, which affected his speech and his right upper extremity.  He claimed that he sought treatment immediately, but he was not able to give the name of the doctor who treated him or the hospital where he received the alleged treatment.  The Veteran reported that his speech returned quickly, and the examiner noted that his speech was clear at the examination.  The examiner also noted that there was no residual weakness on his upper right extremity.  During physical examination, the examiner did not hear a bruit over the carotid arteries, and did not feel any evidence of aneurysmal dilatation of the abdomen.  All pulses were readily palpable with normal contour and volume.  There was no evidence of edema in either upper or lower extremities.  Chest x-rays were normal.  The examiner diagnosed atherosclerosis manifested by stroke, and opined that it was a microvascular complication of diabetes mellitus.  

In an October 2008 rating decision, the RO granted service connection for atherosclerosis manifested by stroke (also claimed as cardiovascular stroke, macrovascular disease).  An evaluation of 30 percent was assigned, effective February 15, 2008, the date of his claim for cardiovascular stroke.

Effective August 31, 2010, ischemic heart disease (including coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. 
§ 3.309(e). 

The applicable regulatory provisions do not provide a basis for an effective date prior to February 15, 2008, for the grant of service connection for atherosclerosis manifested by stroke.  The Veteran is a Nehmer class veteran.  He did not have a claim for heart disease of any kind denied between September 25, 1985, and May 3, 1989.  He filed his first and only claim for service connection for a heart disorder, secondary to service-connected diabetes mellitus, related to herbicide exposure, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for ischemic heart disease (August 31, 2010).  As the claim for service connection for a heart disorder was received more than one year after his February 1986 discharge from service, the date of the filing of the claim, specifically February 15, 2008, is the earliest possible effective date for the grant of service connection for any form of ischemic heart disease.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3.400, 3.816.

The Board also observes the Veterans Benefits Administration 's Training Letter dated February 10, 2011, which provides guidance relative to handling disability claims under the provisions of the Nehmer stipulation.  See Veterans Benefits Administration  Training Letter 10-04 (Feb. 10, 2011). 

In part, this letter states:

"if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., ischemic heart disease), then the condition is considered to have been part of the previously denied claim.  It may help to think about it this way: If a presumption of service connection for ischemic heart disease existed at the time of a prior RO decision on a different disability, would VA have inferred and granted service connection for ischemic heart disease because it then had evidence of the disease?  If so, then we assume, for Nehmer purposes, that the prior claim included a claim for ischemic heart disease, even if it was not expressly claimed at the time." 

Accordingly, for effective date purposes, the date of service connection for the heart disease would be the date of the prior claim, which included evidence of heart disease.  
Although the evidence indicates the Veteran had symptoms of heart disease in 2004, the first evidence that was submitted to VA indicating the presence of heart disease, which could constitute a claim under the Nehmer stipulation, was received in conjunction with the Veteran's February 2008 claim for service connection for cardiovascular stroke, secondary to his service-connected diabetes mellitus.  Furthermore, the first evidence of record establishing heart disease to a compensable degree is the report of the July 2008 VA examination, conducted in response to the Veteran's February 2008 claim for service connection for cardiovascular stroke.  

Based on these facts, no effective date for the award of service connection for atherosclerosis manifested by stroke earlier than February 15, 2008, is assignable, and the claim for an earlier effective date must be denied based on the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than February 15, 2008, for the grant of service connection for atherosclerosis manifested by stroke (also claimed as cardiovascular stroke, macrovascular disease), is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


